Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13E-3/A (AMENDMENT NO. 1) RULE 13E-3 TRANSACTION STATEMENT UNDER SECTION 13(e) OF THE SECURITIES EXCHANGE ACT OF 1934 FOUR SEASONS HOTELS INC. (Name of the Issuer) FOUR SEASONS HOTELS INC. FS ACQUISITION CORP. KINGDOM HOTELS INTERNATIONAL CASCADE INVESTMENT, L.L.C. TRIPLES HOLDINGS LIMITED ISADORE SHARP HRH PRINCE ALWALEED BIN TALAL BIN ABDULAZIZ ALSAUD (Names of Person(s) Filing Statement) Limited Voting Shares (Title of Class of Securities) 3500E104 (CUSIP Number of Class of Securities) Four Seasons Hotels Inc. Cascade Investment, L.L.C. 1165 Leslie Street 2365 Carillon Point Toronto, Ontario, Canada M3C 2K8 Kirkland, WA 98033 Attention: Sarah Cohen Attention: Laurie A. Smiley, Esq. (416) 449-1750 Irene Song, Esq. Isadore Sharp / Triples Holdings Limited (425) 889-7900 c/o Four Seasons Hotels Inc. 1165 Leslie Street HRH Prince Alwaleed Bin Talal Bin Toronto, Ontario, Canada M3C 2K8 Abdulaziz Alsaud Attention: Sarah Cohen c/o Kingdom Holding Company (416) 449-1750 Kingdom Centre  Floor 66 P.O. Box 2 FS Acquisition Corp. Riyadh 11321 c/o Cascade Investment, L.L.C. Kingdom of Saudi Arabia 2365 Carillon Point 011-966-1-211-1111 Kirkland, WA 98033 c/o Kingdom Hotels International Kingdom Hotels International P.O. Box 309GT, George Town, Grand P.O. Box 309GT Cayman, Cayman Islands George Town, Grand Cayman, Cayman Islands (345) 949 8066 (Name, Address, and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of the Persons Filing Statement) With copies to Wachtell Lipton Rosen & Katz Cleary Gottlieb Steen & Hamilton LLP 51 W. 52nd Street One Liberty Plaza New York, New York 10019 New York, NY 10006 Attention: David A. Katz, Esq. Attention: Christopher E. Austin, Esq. Joshua R. Cammaker, Esq. (212) 225-2000 (212) 403-1000 Ogilvy Renault Hogan & Hartson L.L.P. 1981 McGill College Avenue 555 13 th Street, N.W. Montreal, Quebec, Canada H3A 3C1 Washington, D.C. 20004 Attention: Norman Steinberg, Esq. Attention: Bruce W. Gilchrist, Esq. (514) 847-4747 (202) 637-5600 Goodmans LLP Osler, Hoskin & Harcourt LLP 250 Yonge Street 1221 Avenue of the Americas, 26th floor Toronto, Ontario, Canada M5B 2M6 New York, New York Attention: Jonathan Lampe, Esq. Attention: Kevin D. Cramer, Esq. (416) 979-2211 (212) 907-0537 This stat ement is filed in connection with (check the appropriate box): a. ¨ The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation 14C or Rule 13e-3(c) under the Securities Exchange Act of 1934. b. ¨ The filing of a registration statement under the Securities Act of 1933. c. ¨ A tender offer. d. x None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies: ¨ Check the following box if the filing is a final amendment reporting the results of the transaction: ¨ Calculation of Filing Fee Transaction valuation
